OPINION
Petitioner Thomas L. Robinson appeals a decision of the Stark County Board of Elections which disqualified his petition for candidacy for March 7, 2000 Primary Election because of insufficient valid signatures. Appellant assigns two errors to the Board:
                          ASSIGNMENTS OF ERROR                         ASSIGNMENT OF ERROR (1)
KATHERYNE R. LEWIS/BOARD OF ELECTIONS RECEIPT #(p-0413), ON (11-03-99), APPROVED (74 OF (77) SIGNATURES OF THE APPELLANT'S PETITION, ERRED IN NOT COUNTING (ALL) SIGNATURES TOTALING (77) NOT (73) COUNTED BY DIRECTOR/JEFFREY A. MATTHEWS, NOR THE (74) COUNTED BY KATHERYNE R. LEWIS. ERRORS OF COUNTING THE SIGNATURES WERE. (ERRED) AND KNOWINGLY WITHHELD DATA UNTIL (3) AFTER THE FILING DATE. HIGHLY PREJUDICIAL. XXX.
                         ASSIGNMENT OF ERROR (2)
DID DIRECTOR/JEFFREY A. MATTHEWS  JEANETTE MULLANE STARK COUNTY BOARD OF ELECTIONS ALLOWS (APPELLANT) ON (01-18-00) A (1) HOUR NOTICE ON (01-20-00) TO OBTAIN DATA FROM (31) SIGNATURES PLUS FROM ABOUT (3 OR 4) HUNDRED OTHER SIGNATURES FROM OTHER CANDIDATES INVOLVED IN THE APPEAL.
Pursuant to 2506.01, the Court of Common Pleas of Stark County, Ohio, has jurisdiction over appeals from decisions of the Board of Elections. Appellant brought his appeal directly to us rather than the Common Pleas Court.
We find we have no jurisdiction to review the within. Accordingly, the appeal is dismissed.
  ______________________ GWIN, P.J.,
HOFFMAN, J., and WISE, J., CONCUR.